   17-22419-rdd       Doc 38      Filed 11/08/18     Entered 11/08/18 08:42:33          Main Document
                                                    Pg 1 of 3


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In Re:                                                  MEMORANDUM OF LAW IN SUPPORT
                                                        OF MOTION FOR RELIEF FROM THE
         KAREN T BELTRAN,                               AUTOMATIC STAY

                          Debtor.                       Case No. 17-22419-RDD
                                                        Chapter 13



         Nissan-Infiniti LT as serviced by Nissan Acceptance Corporation (hereinafter "Nissan-Infiniti

LT”) hereby submits the following memorandum of law in support of its motion for relief from the

automatic stay to enforce its rights with respect to a certain vehicle subject to a Lease Agreement between

Nissan-Infiniti LT and the debtor, including, but not limited to obtaining possession of and selling the

same and applying the proceeds to the obligation of the debtor to Nissan-Infiniti LT. The account is in

default and thus there exists a lack of adequate protection.



                                        I. STATEMENT OF FACTS

         On or about August 27, 2015, White Plains Nissan and the debtor, Karen T. Beltran, entered into

that certain Lease Agreement regarding one (1) 2015 Nissan Altima (hereinafter "property"). The account

is in default as set forth in the accompanying motion and affidavit of Nissan-Infiniti LT.

                                              II. ARGUMENT

                                Standards for Relief From the Automatic Stay

         11 U.S.C. § 362(d) provides for circumstances under which this Court may terminate, annul,

modify, or condition the automatic stay. 11 U.S.C. § 362(d)(1) and (2), provide:

         “(d)   On request of a party in interest and after notice and a hearing, the court shall grant relief
                from the stay provided under subsection (a) of this section, such as by terminating,
                annulling, modifying or conditioning such stay –

                (1) for cause, including the lack of adequate protection of an interest in property of such
                    party in interest; or
    17-22419-rdd      Doc 38      Filed 11/08/18     Entered 11/08/18 08:42:33          Main Document
                                                    Pg 2 of 3

                (1) with respect to a stay of an act against property under subsection (a) of this section, if -

                    (A)     the debtor does not have an equity in such property; and
                    (B)     such property is not necessary to an effective reorganization.”

        "Two threshold points should be made concerning these provisions. First, Section 362(d) is

mandatory, not permissive . . . Second, the grounds for relief from stay are presented in subsections (1),

(2) and (3) in the disjunctive; thus, if any one subsection applies, the Court must grant a motion for relief

from automatic stay." In re Zeoli, 249 B.R. 61, 63 (Bankr. S.D.N.Y. 2000).

        A.          Default in Payments is Cause

        This Court has stated "[a] continued failure to make monthly payments under loan documents can

constitute cause for granting relief from the automatic stay . . . Typically, however, cause will only be

found where the failure to make monthly payments corresponds with a nonexistent equity cushion

[internal citations omitted]. Even when a slight equity cushion exists, this does not constitute adequate

protection where post-petition interest is accruing, and the debtor is not able to pay expenses as they come

due." In re Balco Equities Ltd., Inc., 312 B.R. 734m 749 (Bankr. S.D.N.Y. 2004). Thus, debtor’s failure

to make payments is a default under the contract constituting cause for termination of the stay to allow the

creditor to protect its interests in the property, which is depreciating.

        B.      There is No Equity in the Vehicle for the Debtor or the Bankruptcy Estate

        This Court has held that "[t]he secured creditor who seeks relief from the automatic stay under §

362(d)(2) must demonstrate (1) the amount of its claim, (2) that its claim is secured by a valid, perfected

lien in property of the estate, and (3) that the debtor lacks equity in the property." In re Elmira Litho, Inc.,

174 B.R. 892, 900 (Bankr. S.D.N.Y. 1994). The motion establishes the validity of Nissan-Infiniti LT's

security interest and that the value of the property is less than the amount owed under the contract. As

such, there is no equity in the property for the Debtor or the bankruptcy estate.
   17-22419-rdd       Doc 38     Filed 11/08/18    Entered 11/08/18 08:42:33         Main Document
                                                  Pg 3 of 3




                                           III. CONCLUSION

       For the foregoing reasons, Nissan-Infiniti LT as serviced by Nissan Acceptance Corporation

respectfully requests that this Court make and enter its Order terminating the automatic stay as to Nissan-

Infiniti LT with respect to the vehicle including but not limited to obtaining possession of and selling the

same and applying the proceeds of sale to the obligations of the debtor to Nissan-Infiniti LT, and for such

other and further relief as the Court deems proper.

DATED:         November 7, 2018                    SCHILLER, KNAPP,
                                                   LEFKOWITZ & HERTZEL, LLP


                                                   By:     /s/ Martin A. Mooney ___________________
                                                           Martin A. Mooney, Esq.
                                                           Attorneys for Nissan-Infiniti LT
                                                           as serviced by Nissan Acceptance Corporation
                                                           950 New Loudon Road
                                                           Latham, New York 12110
                                                           (518) 786-9069
